On Rehearing.
Fellows, J.
An application for a rehearing on the. merits was filed in this case, together with affidavits and a counter affidavit upon the question of delay, and an accounting to defendant Mrs. Arnold for certain payments and expenditures made by her since the bill was dismissed in the court below. We denied the application for rehearing on the merits, but granted a rehearing on the question whether “any credits should be allowed defendant Mrs. Arnold. If so, how much?”
This case was heard in the court below, and the bill was dismissed April 23, 1914. It was heard in this court April 11, 1917. For this delay of nearly *213three years neither party is entirely blameless. During this period Mrs. Arnold made expenditures on the premises, some of which are of a permanent character. It is insisted by her counsel that an allowance for these sums, together with interest on the land contract, should be' made. But it also appears that she has had the use and occupation of these premises, and it is not made to appear that there is or could be any balance due her over and above the value of such use and occupation. Both counsel have furnished us with citation of many authorities and discussed at some length the legal rules to be enforced. The difficulty, however, which we encounter grows out of the paucity of facts to which the legal rules may be applied. Upon the state of this record we cannot make an allowance for these items.
One item paid by Mrs. Arnold since the case was heard in the court below is sufficiently definite. A reference to the original opinion will show that Mrs. Arnold had deeded the premises to one Gayman and took a land contract back; that this was done to secure a loan. The record shows that at the beginning of the hearing in the court below plaintiffs’ counsel stated with reference to this:
“I will say right now we are willing to take it subject to that now. We never made any question about that.”
It was not claimed either in the court below or in this court that this condition made a defective title. Plaintiffs’ testimony negatives such conclusion, and shows that plaintiffs recognized the validity of this obligation and assumed it in case decree passed for specific performance. The motion for rehearing shows, and it is supported by affidavit, and not denied, that Mrs. Arnold has since the hearing in the court below paid off this obligation. She should be reimbursed the money so paid. We have not the exact amount *214before us, but upon the settlement of the decree it may be ascertained. When paid it shall be endorsed as a payment on the purchase price. No costs will be allowed on this rehearing.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Brooke, JJ., concurred.